Citation Nr: 0002576	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from left 
carotid artery surgery performed at a VA medical center 
(VAMC) in July 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to March 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating action of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  On July 16, 1996, the veteran underwent a left carotid 
endarterectomy at a VAMC.

2.  There is no competent medical evidence suggesting the 
veteran has additional disability which may be attributed to 
the surgery performed at the VA facility on July 16, 1996.  


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151-for 
additional disability resulting from left carotid artery 
surgery performed at the VAMC in July 1996-is not well-
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a November 1996 statement, the veteran made a claim for 
injury related to an operation at the VAMC in White River 
Junction, Vermont.  He asserted that his left carotid artery 
was "20 percent open" prior to the operation, but was 
"0 percent open" after.  He complained of vision problems 
and light-headedness and asserted that VA treatment made him 
worse, not better.  

VA medical records associated with the claims folder include 
the report of a July 11, 1996 carotid artery angiogram which 
revealed severe stenosis of the left internal carotid artery 
at its origin with an associated plaque and moderate to 
severe stenosis of the left carotid external artery.  The 
veteran underwent a left carotid endarterectomy on July 16, 
1996.  At that time, it was noted that the veteran was 
status-post a left internal capsule stroke in 1993 with 
residual right-sided paresthesia and dysphasia and status-
post transient ischemic attacks in 1990.  The veteran's 
medical history was also considered significant for 
arteriosclerotic cardiovascular disease with stable angina.  
A carotid duplex study conducted in June 1996 had 
demonstrated an internal carotid artery/common carotid artery 
ratio of 1.29 on the left.  Post-operatively, the veteran 
underwent a transcranial Doppler study which showed a "step 
up" in his carotid velocities.  He was discharged to home on 
post-operative day 1 in stable condition.  

On July 25, 1996, the veteran presented with complaints of 
double vision and headaches behind his left eye.  His recent 
carotid artery surgery was noted.  The diagnostic impressions 
included possible reprofusion disturbance versus migraines.  

The veteran presented with similar left eye complaints in 
October 1996, at which time the impression was possible 
transient ischemic attacks (TIAs) versus late-onset 
migraines.  A neurology consult conducted that day noted the 
veteran's complaints and his report that they began within 2-
3 days after the July 1996 endarterectomy.  Following 
physical examination, the physician noted that it was "not 
really clear what these episodes [we]re."  Several 
differential diagnoses were noted and additional testing was 
ordered.  

The report of a carotid arteriogram performed in October 1996 
noted that the veteran's history of transient ischemic 
attacks with resulting right-sided hemiparesis.  The veteran 
was noted to have complained of changes in vision since June.  
The angiogram revealed an occluded left internal carotid 
artery, considered a new finding since July.  A carotid 
duplex scan done prior to the angiogram revealed a 
homogeneous thickening along the common carotid artery, 
resulting in a minimal 1-15 percent stenosis.  The internal 
carotid artery previously reported to be occluded was patent.  
This spectrum was considered consistent with severe,
50-79 percent stenosis.  

A November 1996 medical certificate noted the veteran's 
report of "difficulty" with his left eye since the July 
1996 surgery.  Following physical examination of the eyes, 
the diagnostic impression was possible chronic vascular eye 
changes.

An April 1997 Medical Certificate noted that the veteran was 
being evaluated to rule out giant cell arteritis in a setting 
of headaches and left monocular visions changes.  It was 
noted that the symptoms had begun after the July 1996 carotid 
endarterectomy.  The veteran's symptoms consisted of left 
sided retroorbital headaches coincident with monocular 
blurriness and white patchy deficit lasting
5-7 minutes, occurring approximately 3 times per week.  
Following physical examination, the assessment was that the 
veteran had intermittent left-sided monocular events in 
setting of extensive vascular disease suggestive of amaurosis 
fugax though possibly related to an atypical migraine.  


II.  Analysis

38 U.S.C.A. § 1151 (West 1991) provides that, where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service connected.  

38 C.F.R. § 3.358 (1999), the regulation implementing that 
statute, provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

The threshold matter to be addressed regarding the veteran's 
§ 1151 claim is whether it is well-grounded.  If not, the 
claim must fail, and there is no further duty to assist him 
in the development of the claim.  38 U.S.C.A. § 5107; See 
Murphy, supra.  The essential elements needed to make a claim 
under Section 1151 plausible are competent evidence of 
additional disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet. App. 19, 
21 (1993). 

The veteran has asserted that, as a result of the July 1996 
surgery, his left carotid artery is more occluded than prior 
to the surgery, and he suffers headaches and visual 
impairment.  The evidence of record includes complaints and 
findings related to headaches and visual changes and 
notations of the veteran's report of the onset of those 
symptoms shortly after the July 1996 surgery; however, there 
is no competent medical evidence suggesting his symptoms 
resulted from that VA treatment.  Evaluations of his 
complaints from July 1996 to April 1997 included 
consideration of numerous differential diagnoses; yet, they 
resulted in a final diagnostic assessment of intermittent 
left-sided monocular events in a setting of extensive 
vascular disease suggestive of amaurosis fugax possibly 
related to an atypical migraine.  While the physicians who 
rendered the diagnoses noted the veteran's July 1996 carotid 
artery surgery-by history-none related any of their 
clinical findings to that surgery.  Consequently, their 
purely historical notations do not constitute the medical 
nexus evidence required to well ground the claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
required by Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
well ground the claim).

Regarding the veteran's claim that VA treatment worsened the 
condition of his left carotid artery, the Board notes that 
prior to the surgery, the veteran was noted to have severe 
stenosis of the left internal carotid artery and moderate to 
severe stenosis of the left external carotid artery.  The 
threshold element of the three necessary for a well-grounded 
claim under § 1151 is that there must be competent medical 
evidence of additional disability as a result of the 
treatment in question.  In the instant case, because the 
veteran had a well-established diagnosis of stenosis of the 
left carotid artery prior to the surgery, which was being 
treated, the evidence would have to show, not only that the 
condition increased in severity, but that the increase was a 
result of the VA treatment.  This is not shown here.  The 
Board notes that initial diagnostic testing performed after 
the July 1996 surgery revealed a "step-up" in carotid 
velocities, but an October 1996 carotid arteriogram revealed 
an occluded left internal carotid artery.  It also was noted 
that the veteran had "extensive vascular disease."  Despite 
the apparent increase in severity of the left carotid artery 
occlusion, there is no medical evidence of record suggesting 
any sort of causal relationship or correlation between those 
findings and the VA treatment in July 1996.  

The only nexus evidence in this case is in the veteran's own 
assertions.  He has not presented any competent (medical) 
evidence in support of his claim.  As a lay person, he is not 
competent to provide such evidence through his own opinion.  
See King, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Without competent evidence of a medical nexus 
between the veteran's current condition and the VA treatment 
in July 1996, the claim is not well grounded and must be 
denied.


ORDER

As evidence of a well-grounded claim has not been submitted, 
compensation under 38 U.S.C.A. § 1151-for additional 
disability claimed to have resulted from the left carotid 
artery surgery performed at the VAMC in July 1996-is denied.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

